DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Erik Huestis on June 7, 2022.
The application has been amended as follows: 
19. 	Cancelled.
Claim Analysis - 35 USC § 101

	Claim 7 and 13 including its dependent claims are analyzed under 35 U.S.C. 101 because the claimed is drawn to recite computer readable storage medium.  
As per independent claim 7 and 13, the claim is drawn to “A system comprising: an artificial neural network comprising a crossbar array of phase change memory elements; a computing node comprising a computer readable storage medium having program instructions embodied therewith …”. However, according to the specification See Para 71 which clearly defines that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Therefore,  computer readable storage medium covers non-transitory medium and  does fall within one of the four statutory classes of 35 U.S.C  § 101.  Therefore, claim 7 and 13 including its dependent claims are directed to statutory subject matter.

Allowable Subject Matter

Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to drift regularization is provided to counteract variation in drift coefficients in analog neural networks. In various embodiments, a method of training an artificial neural network is illustrated. A plurality of weights is randomly initialized. Each of the plurality of weights corresponds to a synapse of an artificial neural network. At least one array of inputs is inputted to the artificial neural network. At least one array of outputs is determined by the artificial neural network based on the at least one array of inputs and the plurality of weights. The at least one array of outputs is compared to ground truth data to determine a first loss. A second loss is determined by adding a drift regularization to the first loss. The drift regularization is positively correlated to variance of the at least one array of outputs. The plurality of weights is updated based on the second loss by backpropagation.
	The closest prior art of record fail to teach the limitation of “determining by the artificial neural network at least one array of outputs based on the at least one array of inputs and the plurality of weights; comparing the at least one array of outputs to ground truth data to determine a first loss; determining a second loss by adding a drift regularization to the first loss, the drift regularization being positively correlated to variance of the at least one array of outputs; and updating the plurality of weights based on the second loss by backpropagation”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 7 and 13 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Piveteau et al. Pub. No. US 20200327406 A1 teaches methods that are provided for training weights of an artificial neural network to be implemented by inference computing apparatus in which the trained weights are stored as programmed conductance states of respective predetermined memristive devices. Such a method includes deriving for the memristive devices a probability distribution indicating distribution of conductance errors for the devices in the programmed conductance states. The method further comprises, in a digital computing apparatus: training the weights via an iterative training process in which the weights are repeatedly updated in response to processing by the network of training data which is propagated over the network via the weights; and applying noise dependent on said probability distribution to weights used in the iterative training process.
EP 3591584 A1 teaches A method (100) for training an artificial neural network (1) that is at least partially implemented as a binary neural network (2), comprising receiving (110) training input values (11) for the inputs xi of the artificial neural network (1), processing (120) training input values (11) to obtain output values (12), applying (130), to obtained output values (12), a loss function (13); updating (140) training weights wlj and branching back (150) to processing (120) until rating (13a) by the loss function (13) meets a predetermined termination criterion (160); and configuring (170) actual artificial neural network (1, 2) according to finally obtained training weights wlj, wherein processing (120) comprises: determining (121), for each neuron I in the layer (21-23), a distribution Al of pre-activations al using a distribution Wlj of weights wlj; and determining (122) a distribution Hl of output values hl by applying, to distribution Al, predetermined thresholding function g.
EP 4002219 A1 teaches a neuron circuit of a spiking neural network comprising: a first resistive switching memory device (902, 904) having a conductance that decays over time; and a programming circuit configured to reset the resistive state of the first resistive switching element in response to a spike in an output voltage of the neuron circuit.
El-Yaniv et al. Pub. No. US 20170286830 A1 teaches training neural networks by constructing a neural network model having neurons each associated with a quantized activation function adapted to output a quantized activation value. The neurons are arranged in layers and connected by connections associated quantized connection weight functions adapted to output quantized connection weight values. During a training process a plurality of weight gradients are calculated during backpropagation sub-processes by computing neuron gradients, each of an output of a respective the quantized activation function in one layer with respect to an input of the respective quantized activation function. Each neuron gradient is calculated such that when an absolute value of the input is smaller than a positive constant threshold value, the respective neuron gradient is set as a positive constant output value and when the absolute value of the input is smaller than the positive constant threshold value the neuron gradient is set to zero.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically determining by the artificial neural network at least one array of outputs based on the at least one array of inputs and the plurality of weights; comparing the at least one array of outputs to ground truth data to determine a first loss; determining a second loss by adding a drift regularization to the first loss, the drift regularization being positively correlated to variance of the at least one array of outputs; and updating the plurality of weights based on the second loss by backpropagation
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
 	Piveteau et al. Pub. No. US 20200327406 A1 - TRAINING OF ARTIFICIAL NEURAL NETWORKS
	Zhang et al. Pub. No. US 20160358075 A1 - SYSTEM FOR IMPLEMENTING A SPARSE CODING ALGORITHM
	Sumbul et al. Pub. No. US 20190042199 A1 - COMPUTE IN MEMORY CIRCUITS WITH MULTI-VDD ARRAYS AND/OR ANALOG MULTIPLIERS
	David et al. Pub. No. US 20190108436 A1 - Method for efficiently storing sparse neural network, involves storing weights of sparse neural network with association to unique index, where unique index identifies artificial neurons that include connection represented by weight.
	El-Yaniv et al. Pub. No. US 20170286830 A1 - QUANTIZED NEURAL NETWORK TRAINING AND INFERENCE
	Qian et al. Pub. No. US 20190065956 A1 - FACILITATING NEURAL NETWORKS
	Chen et al. Pub. No. US 20190130275 A1 - GRADIENT NORMALIZATION SYSTEMS AND METHODS FOR ADAPTIVE LOSS BALANCING IN DEEP MULTITASK NETWORKS
	Reisser et al. Pub. No. US 20190354865 A1 - VARIANCE PROPAGATION FOR QUANTIZATION
	Birdwell et al. Patent No. US 9798751 B2 - Method and apparatus for constructing a neuroscience-inspired artificial neural network
	Timofejevs et al. Pub. No. US 20210406661 A1 – Analog hardware and realization of neural networks
	EP 3591584 A1 - PROBABILISTIC TRAINING FOR BINARY NEURAL NETWORKS
	EP 4002219 A1 - CIRCUIT AND METHOD FOR SPIKE TIME DEPENDENT PLASTICITY
	JP 2019509871 A - Ultrasound image recognition system and method using artificial intelligence network

	WO 2021137900 A1 - CIRCUITRY TO COMPENSATE FOR DATA DRIFT IN ANALOG NEURAL MEMORY IN AN ARTIFICIAL NEURAL NETWORK
	Mixed-precision architecture based on computational memory for training deep neural networks – 2018
	Accurate deep neural network inference using computational phase-change memory – 2020
	Mixed-precision training of deep neural networks using computational memory - 2017
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647